Name: Commission Regulation (EC) No 2167/98 of 8 October 1998 on the issuing of import licences for bananas under the tariff quota for the fourth quarter of 1998 (second period) (Text with EEA relevance)
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 9. 10. 98L 273/20 COMMISSION REGULATION (EC) No 2167/98 of 8 October 1998 on the issuing of import licences for bananas under the tariff quota for the fourth quarter of 1998 (second period) (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (1), as last amended by Regulation (EC) No 1637/98 (2), Having regard to Commission Regulation (EEC) No 1442/93 of 10 June 1993 laying down detailed rules for the application of the arrangements for importing bananas into the Community (3), as last amended by Regulation (EC) No 1409/96 (4), and in particular Article 9(3) second paragraph thereof, Having regard to Commission Regulation (EC) No 478/ 95 of 1 March 1995 on additional rules for the application of Regulation (EEC) No 404/93 as regards the tariff quota arrangements for imports of bananas into the Community and amending Regulation (EEC) No 1442/93 (5), as amended by Regulation (EC) No 702/95 (6), and in partic- ular Article 4(3) thereof, Whereas Commission Regulation (EC) No 2000/98 (7) fixes the quantities available for the fourth quarter of 1998 under the second period for the submission of applications provided for in Article 4 of Regulation (EC) No 478/95; Whereas Article 9(3) of Regulation (EEC) No 1442/93 states that, where the quantities covered by import licence applications from one or more of the categories of opera- tors for a given quarter and origin (country or group of countries referred to in Annex I to Regulation (EC) No 478/95) exceed the quantity available, a reduction percen- tage is to be applied to applications quoting that origin; Whereas, on the basis of applications submitted during the second period, the quantities for which licences may be issued for the origins concerned should be determined forthwith; Whereas this Regulation must apply immediately so licences can be issued as quickly as possible, HAS ADOPTED THIS REGULATION: Article 1 Import licences shall be issued under the tariff quota for imports of bananas during the fourth quarter of 1998 (second period) in respect of new applications as referred to in Article 4(1) of Regulation (EC) No 478/95, for the quantity set out in the licence application. Article 2 This Regulation shall enter into force on 9 October 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 October 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 47, 25. 2. 1993, p. 1. (2) OJ L 210, 28. 7. 1998, p. 28. (3) OJ L 142, 12. 6. 1993, p. 6. (4) OJ L 181, 20. 7. 1996, p. 13. (5) OJ L 49, 4. 3. 1995, p. 13. (6) OJ L 71, 31. 3. 1995, p. 84. (7) OJ L 257, 19. 9. 1998, p. 10.